Order entered January 11, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00881-CV

DR. JAMES LANDERO, D.O., D/B/A LANDERO ENTERPRISES, Appellant

                                       V.

FUTURE HEALTHCARE SYSTEMS, INC. AND CHRISTOPHER HELMS,
                      Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-12212

                                    ORDER

      Before the Court is appellant’s January 7, 2022 second motion to extend

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than February 8, 2022. We caution appellant that further extension requests

will be disfavored.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE